Citation Nr: 0619115	
Decision Date: 06/29/06    Archive Date: 07/07/06	

DOCKET NO.  04-33 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted for a 
delimiting date beyond August 4, 2003, for Department of 
Veterans Affairs educational assistance under Chapter 30, 
Title 38, United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  
The veteran, who had active service from October 1975 to June 
1982 and from December 1985 to January 1997, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.



FINDINGS OF FACT

1.  An unappealed decision dated in May 1999 informed the 
veteran that the termination day for VA educational benefits 
under Chapter 30 was August 4, 2003. 

2.  The evidence received subsequent to the May 1999 decision 
informing the veteran of the delimiting date for utilizing 
Chapter 30 VA educational assistance does not relate to an 
unestablished act necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The May 1999 RO decision informing the veteran that 
August 4, 2003, represented the termination date for 
utilizing VA education benefits under Chapter 30, Title 38, 
United States Code, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received subsequent to the RO's May 1999 
decision is not new and material, and the claim for a 
delimiting date beyond August 4, 2003, for VA educational 
assistance under Chapter 30, Title 38, United States Code, is 
not reopened.  38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  While 
the record does not reflect that the veteran was provided 
notice as contemplated by 38 U.S.C.A. § 5103(a), the Board 
finds that the veteran is not prejudiced by this omission.

First, VA educational programs have their own notice and 
assistance requirements, which the Board notes have been 
satisfied in this case.  For example, under 38 C.F.R. 
§ 21.1031(b), if a formal claim for educational assistance is 
incomplete, or if the VA requires additional evidence or 
information to adjudicate the claim, the VA will notify the 
claimant of the evidence and/or information necessary to 
complete or adjudicate the claim and the time limit 
provisions.  In this case, the relevant and probative 
evidence needed to adjudicate the veteran's claim consists of 
evidence regarding the veteran's dates of service, the length 
of the break between the veteran's two periods of service and 
the amount of VA educational assistance utilized by the 
veteran.  That evidence is associated with the claims file.  
Therefore, the Board finds that as all relevant and probative 
evidence necessary for an equitable disposition of the appeal 
has been obtained, the notice and assistance requirements 
under 38 C.F.R. § 21.1031(b) have been satisfied.  

Furthermore, as will be explained below, the Board finds that 
it is the law, and not the evidence, that is dispositive in 
this case.  An opinion from the VA General Counsel has held 
that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or required to develop evidence to substantiate a claim, 
where the claim cannot be substantiated because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 23, 2004).  The Board also notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that when there is an error in the VA's duty 
to notify, or in this case, the absence of the notice 
contemplated by 38 C.F.R. § 5103(a), there is no prejudice to 
a claimant as a result of the error if the benefit sought 
could not possibly have been awarded as a matter of law.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (116) (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006 ("this 
Court has held that an error is nonprejudicial where the 
benefit sought could not possibly have been awarded as a 
matter of law.")  The Board also notes that the Court has 
held that strict adherence does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such an 
adherence in this case would result in imposing additional 
burdens on the VA with no benefit flowing to the veteran.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999).  Therefore, 
the Board finds that no further action is necessary with 
respect to the VA's duty to notify and duty to assist 
obligation since it is the law applied to the undisputed 
evidence in this case that is dispositive.  

The basic facts in this case are not disputed by the veteran.  
The veteran had two periods of active service, the first from 
October 1975 to June 1982 and the second between December 
1985 and January 1997.  The veteran also does not dispute 
that she had 10 years in which to utilize VA educational 
assistance, or the law applied by the RO requiring an 
adjustment in that 10-year time limit for the period of time 
between June 1982 and December 1985 when she was not on 
active duty.  Rather, the veteran asserts that she never 
received a letter from the VA in May 1999 informing her of 
the change in her delimiting date to August 4, 2003, and that 
had she received such notice she would have completed her 
education prior to that date.

A review of the evidence of record discloses that in a letter 
dated May 26, 1999, the RO informed the veteran of the 
following decision:

We recently sent you a letter explaining 
that you would be entitled to receive 
benefits under Chapter 30, 
Title 38 U.S.C. (Montgomery G.I. Bill) 
until Feb. 1, 2007.  The law provides 
that the period during which you may 
receive benefits must be reduced by any 
period that you were not on active duty 
from January 1, 1977 and ending June 30, 
1985.  After this adjustment, the correct 
termination date for benefits under 
Chapter 30 will be Aug. 4, 2003.  If you 
have any questions regarding your 
benefits, please contact your local VA 
Regional Office, or call, toll-free, 
(800) 827-1000.

Please be informed that we have adjusted 
your training time to reflect the 
entitlement you used under the Chapter 34 
education program.  The evidence of 
record indicates that you used thirty-two 
months and 21 days.  VA regulations state 
that a recipient of VA educational 
benefits can not used [sic] more than 
48 months of combined entitlement.  
Therefore, under the current Chapter 30 
program you have a remaining entitlement 
of eleven months and eight days.  

If you believe our decision is incorrect, 
please see the Notice of Procedural and 
Appellate Rights attached to this letter.  

That May 1999 letter was sent to the veteran at an address in 
Kissimmee, Florida, and the Board observes that the address 
is the same address listed on the veteran's DD Form 214 as 
her mailing address after her January 1997 separation and the 
one utilized by her in applying for VA educational assistance 
in 1999.  That letter was not returned by the United States 
Postal Office as undeliverable.  

Under VA laws and regulations the ending date of eligibility 
for a veteran who had eligibility for educational assistance 
under Chapter 34, Title 38, United States Code and who is 
eligible for educational assistance under Chapter 30, Title 
38, shall have his or her 10-year period of eligibility 
reduced by the number of days he or she was not on active 
duty during the period beginning on January 1, 1997, and 
ending on June 30, 1985.  See 38 U.S.C.A. § 3031(e); 
38 C.F.R. § 21.7050(b).

Based on 38 U.S.C.A. § 3031(e) and 38 C.F.R. § 21.7050(b), 
the RO was correct in adjusting the veteran's delimiting 
date.  The veteran clearly had a period of time between 
January 1977 and June 1985 when she was not on active duty 
and therefore, an adjustment was necessary in her delimiting 
date for the period of time she was not on active duty.  As 
such, a delimiting date beyond August 4, 2003, for VA 
educational assistance under Chapter 30, Title 38, United 
States Code is not warranted.  

The veteran asserts that she did not receive the May 1999 
letter informing her of the change in her delimiting date to 
August 4, 2003.  However, the Court has held that the law 
presumes the regularity of the administrative process in the 
absence of clear evidence to the contrary.  Crane v. 
Principi, 17 Vet. App. 182, 186 (2003); Mindenhall v. 
Branham, 7 Vet. App. 271, 274 (1994).  Further, an assertion 
of nonreceipt of a VA decision alone does not establish the 
clear evidence needed to rebut the presumption of regularity 
of the mailing.  Crane v. Principi, 17 Vet. App. at 186.  The 
Court went on to explain in Crane that in order to rebut the 
presumption under current case law where the mailing was made 
to the last address of record, as is the situation in this 
case, the appellant must establish both that the mailing was 
returned as undeliverable and that there were other possible 
and plausible addresses available at the time.  The appellant 
has not established either that the May 1999 letter was 
returned as undeliverable and or that it was not mailed to 
her address of record, an address provided to the VA in her 
application for VA educational assistance.  

Lastly, since the delimiting date or termination date for 
benefits under Chapter 30 of August 4, 2003, was determined 
by way of the May 1999 letter and the appellant was informed 
that if she believed the decision was incorrect that she 
should refer to the Notice of Procedural and Appellate Rights 
in order to initiate an appeal.  The veteran did not appeal 
the May 1999 decision and it therefore represents a final 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

As a general rule, a final decision shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a final decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision-makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The evidence associated with the claims file subsequent to 
the May 1999 decision consists essentially of a claim for 
educational assistance received in January 2004 for training 
for the period between January and May 2004.  The evidence 
also consists of statements in support of the veteran's 
appeal.  However, none of this evidence constitutes new and 
material evidence because it does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
The veteran has made no assertion regarding the substance of 
the May 1999 decision that informed her that the correct 
termination date for benefits under Chapter 30, was August 4, 
2003, but rather has simply asserted that she never received 
that letter.  This does not constitute new and material 
evidence to reopen the decision rendered in May 1999 
concerning the delimiting date of August 4, 2003, for 
educational assistance under Chapter 30, Title 38, United 
States Code.  


ORDER

New and material evidence has not been submitted to reopen 
the claim for a delimiting date beyond August 4, 2003, for VA 
educational assistance under Chapter 30, Title 38, United 
States Code, and the appeal is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


